Title: William Carmichael to the American Commissioners, 13 April 1786
From: Carmichael, William
To: American Commissioners



Gentlemen
Madrid 13th. April 1786

I forward the inclosed Letter from Mr. Lamb for your Excellencies information: That Gentleman has also written to me. But as I suppose he has given Mr. Jefferson a more ample and satisfactory detail of the State of his Negotiation than I can comprehend from his Letter to me, I do not think it necessary to forward a copy of it. Mr. Barclay, to whom I have communicated all the Intelligence I have received on this Subject will write your Excellencies more explicitly than my Situation permits me to do.

I cannot however refrain from remarking that either Congress must adopt other methods than the present to make peace or instantly determine to protect their Trade with the Southern parts of Europe by a maritime force.
I have the honor to be with great respect Your Excellencies Most Obedt. & Humble Servt.,

Wm. Carmichael

